Citation Nr: 1810827	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable initial rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The issue was remanded by the Board for further development in January 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2016, the Board remanded this issue in order to obtain a VA addendum medical opinion regarding whether the Veteran's symptoms diagnosed during his October 2012 hospital treatment were medically attributable to his hepatitis C.

A VA addendum opinion was obtained in February 2016.  The examiner wrote that during the Veteran's hospitalization in October 2012, the in-patient physician did not diagnose any active bout of hepatitis or indicate that chronic hepatitis C played a role in the diagnosis of his symptoms.  The examiner listed the likely symptoms of diabetic ketoacidosis and wrote that it was less likely than not that the Veteran's symptoms of abdominal pain with nausea, vomiting, and diarrhea were proximately due to or the result of his hepatitis C and were more likely due to diabetes and gastroenteritis.

The Veteran last attended a full VA examination in November 2012 which found no chronic liver disease or other liver problems.  In a May 2017 Informal Hearing Presentation, the Veteran's representative stated that the Veteran's condition had worsened in severity since his VA examination in 2012, and that this prior examination no longer accurately reflected the severity of his condition.  Although testing in December 2015 found that the Veteran had undetectable hepatitic C viral load indicating no active hepatitis C, the Board will accept the Veteran and his representative's assertion that the Veteran's hepatitis C has worsened as valid.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (Where a veteran claims a disability has worsened, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination to fulfill its duty to assist.).  As the most recent VA examination is now over 5 years old, the issue is remanded so that a new VA examination can be held.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the Louis A. Johnson VA Medical Center in Clarksburg and the Martinsburg VA Medical Center dating from January 2018 and associate the records with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his hepatitis C.  The examiner must be provided access to all files in Virtual VA and VBMS.  The examiner must specify in the examination report that all files have been reviewed.  Following the examination, the examiner must address the following:

a) What are the Veteran's symptoms related to his hepatitis C?  Has he had any symptoms of fatigue, malaise, anorexia, or incapacitating episodes?

b) Has the Veteran incurred any liver damage as a result of his hepatitis C?  Is hepatic steatosis, found on an October 2015 CT scan, a symptom of the Veteran's hepatitis C, or otherwise caused or aggravated by the Veteran's hepatitis C?

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

3.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completion of the above, review all evidence and determine whether a compensable initial rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




